


Exhibit 10.39


Momentive Performance Materials Holdings LLC


2013 INCENTIVE COMPENSATION PLAN (the “Plan”)




Purpose of the Plan
 
The Plan is sponsored by Momentive Performance Materials Holdings LLC (“Parent”
or “Momentive”) to reward associates of Momentive Specialty Chemicals Inc. (MSC)
and Momentive Performance Materials Inc. (MPM) and their subsidiaries for
delivering increased value by profitably growing the business and controlling
costs. The Plan is designed to link rewards with critical financial metrics for
the purposes of promoting actions which are the most beneficial to the company's
short-term and long-term value creation.
 
Plan Year
 
1 January 2013 - 31 December 2013
 
Eligibility for Participation
 
Participation is based on each individual associate's scope of responsibility
and contribution within the organization, as well as the market prevalence for
incentive in the country where they are employed. Each participant is assigned
to participate at either the corporate, division or sector, business unit or
regional plan level.


Plan Performance Measures
 
The Plan targets are based on three performance criteria: EBITDA, EH&S and Cash
Flow.


EBITDA (sometimes also referred to as Segment EBITDA): Earnings before Interest,
Taxes, Depreciation and Amortization, adjusted to exclude certain non-cash,
certain other income and expenses and discontinued operations.
 
The achievement of EBITDA targets is the critical measure on which the
investment community and future shareholders will evaluate Momentive's
performance in 2013. As a result, the participants should be focused and
incentivized to manage the business to achieve targets in EBITDA.


Segment EBITDA will be measured for the Parent (“Momentive EBITDA”), for each of
the Epoxy, Phenolic and Coating Resins and Forest Products Divisions of MSC and
the Silicones & Quartz Division of MPM (each a “Division”) and for specified MSC
and MPM Business Units/Regions.


Associates participating at the corporate, Division, Sector or Business Unit
plan level have a total of 60% of their incentive target based on the
achievement of the EBITDA targets.
 
EH&S: Measures the environmental, health and safety measure referred to as 1)
OIIR, or the occupational illness and injury rate. OIIR will be measured for the
Parent, for each Division and for specified Business Units/Regions, and 2) ERI,
or Environmental Reportable Incidents. 5% of each participant's incentive target
will be based on the achievement of the applicable OIIR goal and 5% of each
participant's incentive target will be based on the achievement of the
applicable ERI goal.
 
Cash Flow: Represents the amount of cash generated by business operations. Cash
flow is defined as Segment EBITDA, net trading capital improvement and/or usage,
capital spending and interest paid along with other operating cash flow items
such as income taxes paid and pension contributions. The purpose of this
component is to focus on cost control and cost reduction actions to preserve an
adequate amount of liquidity to fund operations and capital expenditures,
service debt and ultimately sustain the business through difficult economic
cycles. Cash Flow will be measured for the Parent and for each Division at the
end of the Plan Year, and may exclude certain unusual, non-recurring items at
the discretion of the Compensation Committee of the Board of Managers. All
participants have 30% of their incentive target based on the achievement of the
applicable Parent or Division Cash Flow target.


Target Incentive
 
Each eligible participant will have a target incentive opportunity expressed as
a percent of his or her base salary. Targets and plan assignment levels are
determined by the associate's country/region of employment, and the scope of his
or her role and contributions within the organization.






--------------------------------------------------------------------------------




Plan Structure


The following table depicts the structure described above.


2013 Global Momentive ICP - MSC
MSC
Momentive EBITDA
Division EBITDA
BU EBITDA
EHS
Cash Flow
GLOBAL & Functional Momentive Resources
60%
0%
0%
10 % Corp
30% Corp
DIVISION Resources
10%
50%
0%
10% Div
30% Div
BU Leaders
0%
10%
50%
10 % Div - FPD
10% BU - EPCD
30%
BU Team Resources
0%
10%
50%
10 % Div - FPD
10% BU - EPCD
30%





2013 Global Momentive ICP - MPM
MPM
Momentive EBITDA
Division EBITDA
Sector EBITDA
BU EBITDA
EHS
Cash Flow
GLOBAL & Functional Momentive Resources
60%
0%
0%
0%
10 % Corp
30% Corp
DIVISION & OPS Resources
10%
50%
0%
0%
10% Div
30% Div
SECTOR Resources & BU Leaders
0%
20%
40%
0%
10% Div
30% Div
BU Team Resources will align to their Sector
0%
10% Div
50% Sector
0%
10% Div
30% Div



Calculation of Incentive Payments
 
The EBITDA measure will have a range of minimum, lower- middle, target,
upper-middle and maximum targets for determining incentive award payout as
approved by the Compensation Committee. Incentive payout will range from 30% of
target to a maximum of either 175% or 200% of the target incentive award
depending on the participant's position in the organization. Each of the
performance targets is measured independently such that a payout for achieving
one is not dependent upon the achievement of the others, including the
achievement of the EBITDA target.


For actual performance between the minimum, lower middle, target, upper middle
and maximum targets, a straight line calculation will be made, rounded to the
nearest 1/10th percent. There is no additional payment made for performance
above the maximum. The final financial award will be determined when the 2013
audited financial performance results are available.
 
Basis for Award Payouts
 
Financial Results: Incentive payments will be based on audited and approved
financial results. No incentive payment will be made until formal results have
been approved by the Momentive Audit and Compensation Committees of its Board of
Managers.
 
Limitations: All incentive payments must be self-funded from funds generated at
the corporate, divisional, or business unit / regional level. The Compensation
Committee of the Board of Managers may elect to modify the calculation of the
annual targets based on acquisitions, divestitures or other unusual,
non-recurring events or transactions that occur during the calendar year.
Momentive has the right to amend or terminate this Plan at any time.
 
Employment Requirement: Associates must be employed in an incentive-eligible
position for at least three consecutive full months during the Plan Year and
must be actively employed by MSC or MPM on the final day of the Plan Year and on
the incentive payment date, in order to receive an incentive payment. Plan
participants are also eligible to receive an incentive payment if they are
employed on the final day of the Plan Year, but prior to the incentive payment
date their employment is: (i) involuntarily terminated without cause, (ii)
terminated due to the participant's death or disability, or (iii) terminated due
to retirement with the participant having reached age 60 and completed at least
three years of service prior to retirement.


Plan Assignment Levels: Any change in a participant's plan assignment level that
is not related to a job transfer, must be approved by an appropriate division or
functional Vice President and the Vice President of Total Rewards.


Payments: Incentive payments are subject to applicable taxes and
garnishment/wage orders. 


Proration of Payments: Proration of payments will be made on a whole-month
basis. Associate changes on or before the 15th of any month will be considered
to have a full month's service for that month. Associate changes after the 15th
of any month will be considered to have started on the 1st of the next month. A
participant's incentive payment will be prorated for any of the following
conditions:
 
a.
New Hires: Awards to participants who commenced employment during the Plan Year
will be prorated. Employment must commence on or before October 1, 2013 to be
eligible to participate in the Plan. Rehires will be treated as new hires.

 
b.
Salary: Awards will be calculated on the participant's base salary as of July
2013. Awards to participants whose base rate of pay changes after July 2013 will
be prorated.

 
c.
Job Changes or Transfers: Awards to participants changing jobs or transferring
between Divisions/Business Units/Regions which result in a change to a different
ICP target or plan incentive assignment during the Plan Year will be prorated.

 
d.
Leaves of Absence/Disability: For approved leaves of absence that exceed 12
cumulative weeks, the amount of time not worked beyond the 12 weeks will be
excluded for the Plan Year and the associate will receive a prorated incentive.

 
Timing of Payments: Typically, financial results are announced in March
following the end of the Plan Year and any earned incentive payments are made in
April. In no event shall payments be made prior to the final audited year-end
financial results are available and the subsequent Incentive Compensation Plan
payout approval by the Compensation Committee of the Board of Managers.
 
The Plan remains at the total discretion of the Parent. Momentive retains the
right to amend or adapt the design and rules of the Plan. Local laws will
prevail where necessary. 




--------------------------------------------------------------------------------














